It is my pleasure, Mr. President, to congratulate you on
your election as President of the General Assembly at its
fifty-fourth session. We are confident that your efforts and
expertise will ensure the success of this session.
I should also like to thank your predecessor,
Mr. Didier Opertti, for having successfully conducted the
work of the fifty-third session. Furthermore, I would be
remiss if I failed to express our thanks and appreciation to
the Secretary-General, Mr. Kofi Annan, for his dedication
to the pursuit of world peace and stability and for his
continuous efforts to enhance the credibility of the
Organization through the settlement of disputes, old and
new.
This session is unique not only because it is the last
General Assembly session of the century that witnessed the
birth of the United Nations, but also because it coincides
with the emergence of serious trends that call for by-
passing some of the basic principles on which the United
Nations was built. They advocate the establishment of a
new world order, one to whose requirements the United
Nations must conform rather than being part of the wider
and more comprehensive United Nations framework.
A case in point is the call to acknowledge the
principle of relative sovereignty or the obligation to
interfere where necessary in the internal affairs of States, or
to marginalize the role of the Security Council, which is the
main tool for the maintenance of international peace and
security.
Some States believe that the establishment of a new
world order is a result of decisive, historic developments in
vision and concept. Others, however, feel that it is no more
than a mere desire on the part of some to impose ideas
commensurate with the drastic change that has taken place
in the balance of power on the international scene. In our
opinion, this issue requires further deliberations and
discussions.
Through dialogue we, the peoples and countries of the
world, can arrive at a unanimous understanding of the
questions at hand, and in this way secure the necessary
assurance in our pursuit of the common good and security
of humanity. History has shown that no regime or system
can endure and prevail unless it is built on justice and
equality. It cannot be selective, nor can it pursue a policy
of double standards. It cannot assert its authority over
some and remain indifferent to injustices done to others.
It cannot give generously to some and persistently deprive
others. Any system that seeks to maintain international
peace and security must depend on preventive diplomacy
to preempt problems long before their onset and
exacerbation.
Furthermore, it should create an effective mechanism
for peacemaking, one that contributes seriously to
building and safeguarding peace. It is essential that we
tackle the root causes of problems, not merely their
violent manifestations.
We must also persevere in our pursuit of world
economic and social justice. We should not be content
with defending stability from a restrictively political
perspective.
In any event, no world order, whether old or new,
can condone, for example, the occupation of the lands of
others by force. It cannot allow acts of aggression to be
committed against people and property, nor should it
subject civilians to various forms of arbitrary practices.
In March 1978, Israel undertook a unilateral act of
aggression against Lebanon. It occupied one tenth of
Lebanese territory. In the face of this aggression, the
Security Council adopted resolution 425 (1978) and called
upon Israel to withdraw its forces from all Lebanese
territories immediately and unconditionally.
Even though more than 21 years have passed since
the adoption of that resolution by the Security Council, it
has not been enforced. Israel continues to occupy
cherished parts of southern Lebanon and the Western
Bekaa valley. Throughout those years, Israel has
continued its almost daily acts of aggression against
Lebanon and its people.
In 1982, Israel's hostility peaked when its forces
invaded Lebanese territory, reaching the capital, Beirut,
after a long siege. After a partial withdrawal from
Lebanon, Israel resorted to the current scorched-earth
policy. Throughout the month of July 1993, Israel
bombed dozens of Lebanese villages and towns from
land, air and sea positions. It inflicted heavy property
damage, killed and wounded more than 250 civilians and
9


forced more than 300,000 Lebanese out of their homes and
villages.
In April 1996, continuing its policy of comprehensive
destruction and bombardment, Israel intentionally massacred
102 civilians in the village of Qana, using incendiary
bombs. Most of our fallen martyrs were women, children
and elderly men who sadly thought they could find a safe
haven in the premises of the United Nations forces in
southern Lebanon, but alas, Israel did not hesitate to violate
the sanctity of those premises.
Soon after, an understanding was reached for a
ceasefire and for protecting civilians. This became known
later as the April Understanding of 1996. A group was
established to monitor the implementation of that
agreement, with the membership of Lebanon, Syria and
Israel and under the co-chairmanship of France and the
United States of America.
Allow me, on this occasion, to express our
appreciation to the group for the useful and restraining role
it has played pending the realization of the full and
unconditional Israeli withdrawal from the Lebanese
territories.
Unfortunately, this has not prevented Israel from
repeatedly and seriously violating the terms of the April
Understanding. Israel has lately launched yet another attack
against Lebanese civilians and infrastructure. On 24 and 25
June 1999, Israeli warplanes destroyed two power plants
and three bridges, causing a total blackout in Lebanon.
Communications were jeopardized, extensive property
damage was incurred and many people were killed. This
Israeli act of aggression has had direct and indirect negative
effects on the social and economic life of Lebanon until
this very moment.
Israel persists in its oppressive arbitrary practices
against civilians in the territories that are still under its
occupation. Civilians are kidnapped, detained, tortured or
killed, displaced or expelled.
We in Lebanon are tirelessly working with the United
Nations and other humanitarian forums to put an end to
these acts and to prevent their recurrence, the most recent
of which was the imposition of siege on the village of Aita
al-Sha b and other villages in the south. Agricultural crops
were destroyed and many of the residents were kidnapped,
expelled or detained.
On 14 July 1999, Lebanon celebrated Lebanese
prisoners' day. From this rostrum, we again call for the
redoubling of efforts and for bringing more pressure to
bear on Israel to release all the Lebanese detainees
languishing in Israeli prisons as hostages.
Israel's Supreme Court has acknowledged and
condoned holding these prisoners. Some of these people
are incarcerated in al-Khiyam detention camp inside
Lebanese occupied territories. There are many elderly and
sick among them who are often denied visits and the
humanitarian care usually provided by the International
Committee of the Red Cross. This is a breach of the
Fourth Geneva Convention concerning the protection of
civilians in time of war.
On this occasion, Lebanon emphasizes once again its
right to be compensated for the loss of life and for the
property damage that has been inflicted upon it for many
years as a result of Israel's acts of aggression and
arbitrary practices against its civilians.
Lebanon recalls the need for the unconditional
implementation of resolution 425 (1978). Pending the
enforcement of that resolution, it is only natural that the
Lebanese people stand united in resisting Israeli
occupation. It is also just and natural that they uphold the
legitimacy of the Lebanese resistance, which is after all
an embodiment of the faith in one's homeland and a
highly evolved form of struggle for freedom. Moreover,
the Lebanese resistance constitutes a consecration of the
legitimate right of self-defense included in the terms of
reference of the April Understanding of 1996.
Israel repeatedly circumvents the mandate of the
United Nations Interim Force in Lebanon (UNIFIL). For
our part, we highly value the positive and constructive
role that UNIFIL plays. On this occasion, we would like
to express once again our appreciation and gratitude to
the Force for the noble sacrifices it has made in fulfilling
its mandate under the most arduous circumstances.
Lebanon is certainly committed to the Middle East
peace process. Lebanon stands ready, given the
inseparability of the Syrian and Lebanese tracks, to
resume the negotiations from the point where they left off
in 1996 and in accordance with the terms of reference of
the 1991 Madrid Conference. Our ultimate objective is to
reach a just, comprehensive and permanent peace in the
Middle East on the basis of the resolutions of
international legitimacy. Lebanon reiterates here its
commitment to resolution 425 (1978), which does not call
10


on the parties concerned to negotiate but does
unequivocally call upon Israel to withdraw immediately and
unconditionally from all Lebanese territories.
At a time when serious prospects have appeared on the
horizon for the resumption of the peace negotiations, and
despite what might be said about the art of negotiation, the
recent declarations by senior Israeli officials do not auger
well for the peace process. Nor do they expressly indicate
the presence of presumably good intentions. They do not
leave room for us to conclude that there is a genuine desire
on the part of the Israeli side to establish peace based on
justice. All of this prompts us to view with caution the
conditions set out for the resumption of the peace process
at the present stage, to say the least.
Israel's intransigence becomes all the more apparent in
the light of the statements made by its Prime Minister
Barak. In those statements, Mr. Barak stressed several no's,
namely, no to a return to the 1967 borders, no to the
partition of Jerusalem, no to dismantling the settlements,
and no to the return of Palestinian refugees. Mr. Barak
repeated his position when he declared at his recent meeting
with President Clinton that the Palestinian refugees shall not
return to their homeland and that they should stay in the
countries where they presently reside. The natural
prerequisites of peace cannot be reconciled with
Mr. Barak's no's. Those prerequisites are based on justice
and have been endorsed by international legitimacy. They
require the following elements.
Israel should withdraw unconditionally from Lebanon,
in accordance with the provisions of Security Council
resolution 425 (1978).
All of the Golan Heights should be returned to Syria,
to the borders of 4 June 1967, as has already been
discussed and agreed upon.
The Palestinian people should be able to regain their
inalienable rights. Those rights include their right to self-
determination, to the establishment of their State on their
national soil, with Jerusalem as its capital, and their right to
return to the lands in Palestine from which they were
uprooted.
On this occasion Lebanon would like to draw the
attention of the international community to the fact that it
is impossible for a peaceful settlement to be achieved and
for the long-awaited peace to endure and prevail unless the
Palestinian refugees, particularly the hundreds of thousands
whom Lebanon has hosted on its soil, are allowed to return
to their homeland. From this international rostrum,
Lebanon resonates its people's unanimous and
unequivocal rejection of settling Palestinian refugees on
its territories. This unanimity was consecrated in the
Lebanese Constitution, which is the cornerstone of the
national covenant. We see it as necessary to draw
attention to the danger of approaching this question from
a merely economic and social perspective while ignoring
its political dimension. That political dimension is, in
essence, the core of the injustice that befell the
Palestinians who were displaced from their homeland.
This unanimous position is shared by both the Lebanese
and the Palestinians in Lebanon.
Lebanon therefore renews its call for the
international community to shoulder its responsibility in
full. It must come up with a just and equitable settlement
that addresses the issue of the final status of the
Palestinian refugees, in accordance with the
internationally agreed principles that govern similar
situations. Those principles, it should be recalled, were
recently applied in Kosovo. Settling Palestinian refugees
in Lebanon, which is equally rejected by the Palestinians
and the Lebanese, would create, if carried out, a potential
hotbed of tension that would jeopardize the security of the
Middle East region and its stability as well.
We view positively the opportunity for progress in
the peace process. The recent visit by United States
Secretary of State Madame Madeleine Albright to some
countries in the region was an acknowledgment of the
responsibilities of her country and the influence that that
visit can bring to bear on the parties to the conflict. For
our part, we are keen on the role that the United States
and the Russian Federation can play in the pursuit of a
just and comprehensive peace. We believe that they can
both provide the necessary guarantees for the successful
implementation of the prospective agreement.
We equally count on an active European role in both
the political process and the development of the region as
well. This applies to the negotiations for the settlement of
the conflict and to the subsequent stage. We particularly
applaud the supportive role of France, on which we can
always rely.
We would like on this occasion to thank the
Presidency of the European Union, currently held by
Finland. Our thanks go in particular to Ms. Tarja
Halonen, the Minister for Foreign Affairs of Finland, who
recently visited Lebanon as part of her visit to the region.
Ms. Halonen expressed the European Union's readiness to



contribute to the search for a just, peaceful and
comprehensive solution to the Middle East question.
Lebanon was among the first countries to condemn the
Iraqi invasion of Kuwait in August 1990. It supported all
the Security Council resolutions adopted in this regard. We
express our solidarity with sisterly Kuwait on the question
of the release of Kuwaiti detainees and prisoners of war.
We also support Kuwait's claim of sovereignty over all of
its territories and resources. Releasing the Kuwaiti prisoners
can contribute to the improvement of inter-Arab relations.
At the same time, Lebanon hopes that the embargo imposed
on the brotherly people of Iraq be lifted. They, too, are
entitled to live in dignity and to enjoy prosperity and
security.
Lebanon attaches special importance to the question of
consolidating the security and stability of the Arab Gulf
region. We applaud the efforts made by Gulf Cooperation
Council to eliminate the causes of tension and to settle
existing disputes by peaceful means in the context of good
faith and good neighbourly relations. Those efforts were
undertaken to settle, among other things, the dispute
between the United Arab Emirates and the Islamic Republic
of Iran over three islands.
The United Nations is the sum total of the collective
will of its Member States. It has been unable to discharge
all of its obligations in the context of the settlement of
protracted and new disputes. It has also been unable to
restore peace to many of the tension-ridden regions of the
world. It is appropriate to proceed with the reform
programme envisaged for the international Organization, as
outlined by Secretary-General Kofi Annan in 1997. This
will enable the United Nations to respond to the accelerated
pace of international relations in the political, economic and
social fields.
But despite all the risks and pitfalls, our international
Organization is still a unique international authority. It is
the proper forum in which to engage in a balanced and
objective discussion that will lead to at least some
necessary solutions. It is heartening indeed to recall that the
Organization has had some outstanding and promising
achievements in several fields of human endeavour. These
include achievements in the fields of human rights, the
rights of the child and women's rights, as well as
environment and development. They also include the
progressive development of international law and the
enriching of the body of international law by the
establishment of new institutions such as the International
Criminal Court.
It is pertinent to mention in this respect that Lebanon
has a time-honoured culture that is deeply rooted in
history. Our country has been an integral part of the
international scene, acting and reacting to it positively,
since it joined the Organization as a founding Member.
Because of its openness and intellectual wealth, it has
always taken the lead in responding to the requirements
of progress at various levels.
Lebanon is seeking to join the World Trade
Organization (WTO). It has been working steadily to
develop its economy and rationalize its financial policies.
By so doing, it will be able to bring these policies in line
with the standards and regulations drawn up by WTO.
This will ultimately pave the way for a world economic
partnership in trade and development on the basis of
mutual benefit and equality among States.
Lebanon attaches great importance to environmental
issues and has created a ministry for this specific purpose.
Lebanon joins in the international efforts currently under
way to resolve these problems. It calls upon powerful
States to honour the commitments they entered into under
the international conventions concluded for this purpose.
Lebanon also believes that the phenomenon of
globalization has become a reality that is imbued with
both positive and negative elements, which in turn
influence the cultures and economies of Member States.
In our opinion, the United Nations is the proper forum to
address and check the repercussions of this phenomenon.
It is in fact the mature offspring of the 1940s version of
globalization.
Lebanon has always been firm in its commitment to
the principles of democracy and freedom and faithful to
its obligations under the Charter of the United Nations. It
has always honoured the decisions and resolutions of the
international Organization and its various bodies and
conferences. We have built in our capital, Beirut, a
beautiful headquarters building for its subsidiary bodies.
We believe in its mission and are committed to its
purposes.
Lebanon is currently devoting every effort to
complete the process of reconstruction and to consolidate
and rationalize its institutions. We are steadily working on
establishing the rule of law. Our unique experience with
coexistence, built on moderation, tolerance and unity in a
sound national environment, is an example to be
followed. Lebanon is determined to regain the
distinguished position it once held in the region and the
12


world. It will remain true to its Arab identity, with all the
consequences and dimensions that this entails.
Lebanon is a small country on the east coast of the
Mediterranean. For 5,000 years, it has hosted successive
civilizations. Lebanon influenced these civilizations and was
influenced by them. We shall take the lead in giving, once
we have recovered our national soil thanks to the struggle
of our sons and with the effective support of the
international community.





